931 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sherry CRAWFORD, Defendant-Appellant.
No. 90-5535.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 23, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  Elizabeth V. Hallanan, District Judge.  (CR-90-91-1)
John P. Anderson, Princeton, W.Va., for appellant.
Michael W. Carey, United States Attorney, Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Sherry Crawford pled guilty to conspiracy to distribute marijuana in violation of 21 U.S.C. Sec. 846.  She appeals the sentence she received and we affirm.


2
Crawford claims that the district court should have awarded her two-level reductions in her offense level for acceptance of responsibility and for having a minimum role in the offense.  These matters were not raised in the district court and are therefore waived.    United States v. Tibesar, 894 F.2d 317, 319 (8th Cir.), cert. denied, 59 U.S.L.W. 3245 (U.S.1990);  United States v. Holguin, 868 F.2d 201, 205 (7th Cir.), cert. denied, 58 U.S.L.W. 3214 (U.S.1989).


3
Crawford also argues that the district court should have departed below the guideline range and imposed a sentence of probation.  This Court has previously decided that a failure to depart is not appealable.    United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S.1990).


4
Accordingly, we affirm the judgment of the district court.  Crawford's motion to have this appeal decided on the briefs without oral argument is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.